On the trial the evidence showed the following undisputed facts: that L. O. Thomas (the deceased) and Lessie Lee Bennett were married in Pierce County, Georgia, on March 3, 1917; that on August 11, 1920, Lessie Lee Bennett Thomas obtained in Hamilton County, Florida, a divorce from the deceased; that in the divorce proceedings before the Florida court she alleged that she was then a resident of the State of Florida and had been continually such a resident for two years next prior to June 23, 1920; that the law of Florida then in force required that the complainant in a divorce action must have resided in the State of Florida for two years prior to the filing of the bill for divorce; that the plaintiff in the instant case was given by the deceased a copy of the Florida divorce decree before she was married to him, and that she had previously discussed with him said divorce. The first wife, Lessie Lee Thomas (who at the trial was Mrs. Lessie Lee Williams) testified that some time after her marriage to the deceased she desired a divorce from him, and discovered that it would take about eighteen months to get a divorce in Georgia, and was told that in Florida she could get one in a few days; that she had then never been in Florida, but soon afterwards she went to Jasper, Florida, and secured a lawyer there to obtain her divorce, that she stayed there three or four hours, returned to her home in Georgia, and in about thirty days received through the mail her decree of divorce; that other than that proceeding she never tried to secure a divorce from the deceased, and never had notice of any divorce proceeding brought by him against her. The lawyer who secured the Florida divorce was a witness for the defense. His testimony on some immaterial points
was in conflict with that of Lessie Lee Thomas Williams, but it failed to contradict her positive testimony that she had not been a resident of the State of Florida for the required two years prior to the filing of the divorce proceeding. Moreover, two witnesses, who, the record shows, had lived in Pierce County, Georgia, for many years and had intimately *Page 261 
known the deceased and his first wife, Lessie Lee Thomas, substantiated her testimony that she had lived in Georgia from the time of her marriage to the deceased until after the date of her divorce decree. Two other witnesses testified, without their evidence being contradicted, that they had examined the records of the proper courts in each county, both in Georgia and in Florida, where either Lessie Lee Thomas Williams or the deceased had lived, and that there was no record of a divorce having been granted to either of them, except the decree in Hamilton County, Florida. The rule is well settled that where a second marriage is established and it is shown that one so married had previously married a person living at the time of the second marriage, the presumption is that the first marriage had been dissolved by a valid divorce decree, and the burden is on the party attacking the validity of the second marriage to show that a valid divorce had not been granted. Brown v. Parks, 173 Ga. 228
(supra). However, I think that the evidence introduced by the defendant demanded a finding by the jury that the divorce in question was not a valid one, and therefore that the plaintiff was not the legal widow of the deceased and was not entitled to recover in this case. *Page 262